 Case 1:17-cr-00115-CBA Document 74 Filed 01/04/19 Page 1 of 1 PageID #: 183




                             UNITED STATED DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK
                       BEFORE; CAROL BAGLEY AMON.U.S.D.J.


DATED: 1/4/19                                   TIME: 4:46-5:10



CRIMINAL CAUSE FOR: Guilty Plea

DOCKET: CR17-001I5


DEFENDANT: Edgar Veytia                                ATTORNEY: Jeffrey Lichtman, Esq.
                                                                 Jeffrey Einhorn, Esq.

ASSISTANT U.S. ATTORNEY: Craig Heeren & Jason Ruia(DOJ)

COURT REPORTER: Anthony Mancuso

PROBATION OFFICER:                                     INTERPRETER:


PRETRIAL OFFICERS:                                     DEPUTY: V. HoIIey

Dft withdraws previously entered plea of not guilty.
Dft sworn & examined.
Guilty plea to Count 1 ofIndictment accepted by the Court.
Sentencing schedule set as follows:
PSI Report 3/29; dft's sentencing Itr 4/12; govt's response 4/19; sentencing 4/25 at 11:00.
USPD notified.
